AO 245D(SOIL Rev.03/15)Judgment in a Criminal Case for Revocation


                         United States District Court
                                      Southern District of Illinois
                                                    )
     UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                           (for Revocation of Probation or Supervised Release)
                       V.
                                                           Case Number: ll-CR-40029-JPG-l
           EDDIE O. ALLEN,III                              USM Number: 05273-025

                                                           JUDITH A.KUENNEKE
                                                           Defendant's Attorney

THE DEFENDANT;


 lEI admitted guilt to violation ofcondition(s) As listed below                of the term of supervision,
 □    was found in violation of condition(s)                                   after denial of guilt.

The defendant is adjudicated guilty of these violations:
 Violation Number           Nature of Violation                                              Violation Ended
 Mandatory                  Defendant committed the offense of False Statements.             5/17/2019

      The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 □    Count(s) Dis □ are dismissed on the motion of the United States.

□    The defendant has not violated condition(s) and is discharged as to such violation(s) condition.
      It is ordered that the defendant shall notify the United States attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully p2iid. If ordered to pay restitution, the defendant shall notify
the court and United States attorney of any material change in the defendant's economic circumstances.

 Last Four Digits of Defendant's Soc. Sec.: 6599           August 28, 2019
                                                           Date of Imposition of J
 Defendant's Year of Birth: 1977


                                                             fgnature of Judge
 City and State of Defendant's Residence:                   r. Phil Gilbert. U.S. District Judge
 Grand Tower, Illinois                                     Name and Title of Judge

                                                           Date Signed: 812^ hi
AO 245D(SDIL Rev. 03/15)Judgment in a Criminal Case for Revocation
                                                                                                 Judgment Page 2 of6
DEFENDANT:Eddie O. Allen, III
CASE NUMBER: 1 l-cr-40029-JPG-l

                                     ADDITIONAL COUNTS OF CONVICTION

                                                                                                        Violation
 Violation Number                  Nature of Violation                                                 Concluded
 Mandatory                        Defendant unlawfully possessed a controlled substance in that he    1/17/2018
                                  tested positive for methamphetamine by urinalysis.

                                  Defendant unlawfully possessed a controlled substance in that he    5/17/2019
                                  tested positive for methamphetamine by urinalysis.

                                  Defendant admitted to unlawfully possessing a controlled            6/27/2019
                                  substance, methamphetamine, every other day for one to three
                                   months.

 Standard #5                      Defendant failed to maintain regular employment between             5/30/2018
                                  September 6, 2017, and May 30, 2018.

 Special                          Defendant failed to participate in treatment on January 23,2018,    2/19/2018
                                  January 30,2018,and February 19,2018.
AO 245D(SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                                          Judgment Page 3 of6
DEFENDANT: Eddie O. Allen, III
CASE NUMBER: 1 l-cr-40029-JPG-l

                                                        IMPRISONMENT


          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of: 13 months


13 The court makes the following recommendations to the Bureau ofPrisons: Defendant be placed at
      USP Marion Camp.

13 The defendant is remanded to the custody ofthe United States Marshal.
□     The defendant shall surrender to the United States Marshal for this district:
      □ at                         □a.m. □ p.m. on
      □ as notified by the United States Marshal.

□     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      Prisons:
      □before 2 p.m. on
      □ as notified by the United States Marshal.
      □ as notified by the Probation or Pretrial Services Office.

                                                               RETURN

I have executed this judgment as follows:


          Defendant delivered on                                       to

at                                           , with a certified copy of this judgment




                                                                           UNITED STATES MARSHAL



                                                                      By
                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D(SDIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                            Judgment Page 4 of6
DEFENDANT:Eddie O. Allen, III
CASE NUMBER: 1 l-cr-40029-JPG-l

                                                   SUPERVISED RELEASE


Upon releeise from imprisonment,the defendant shall be on supervised release for a term of:
3 years

Other than exceptions noted on the record at sentencing, the Court adopts the proposed terms and
conditions of supervision recommended by the U.S. Probation Office in its current form, including the
explanations and justifications therefor.

                                                MANDATORY CONDITIONS


Thefollowing conditions are authorized pursuant to 18 U.S.C.§3583(d):

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance.

The defendant shall refrain from any unlawfiil use of a controlled substance. The defendant shall submit
to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests thereafter,
as determined by the Court, not to exceed 52 tests in one year.

                                            ADMINISTRATIVE CONDITIONS


The following conditions ofsupervised release are administrative and applicable whenever supervised
release is imposed, regardless ofthe substantive conditions that may also be imposed. These conditions
are basic requirements essential to supervised release.

The defendant must report to the probation office in the district to which the defendant is released within
seventy-two hours of release from the custody ofthe Bureau ofPrisons.

The defendant shall not knowingly possess a firearm, ammunition, or destructive device. The defendant
shall not knowingly possess a dangerous weapon unless approved by the Court.

The defendant shall not knowingly leave the judicial district without the permission of the Court or the
probation officer.

The defendant shall report to the probation officer in a reasonable manner and frequency directed by the
Court or probation officer.

The defendant shall respond to all inquiries ofthe probation officer and follow all reasonable instructions
ofthe probation officer.

The defendant shall notify the probation officer prior to an expected change, or vrithin seventy-two hours
after an unexpected change, in residence or employment.

The defendant shall not knowingly meet, communicate, or otherwise interact with a person whom the
defendant knows to be engaged, or planning to be engaged, in criminal activity.
AO 245D(SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                             Judgment Page 5 of6
DEFENDANT: Eddie O. Allen, III
CASE NUMBER: 1 l-cr-40029-JPG-l

The defendant shall permit a probation officer to visit the defendant at a reasonable time at home or at any
other reasonable location and shall permit confiscation of any contraband observed in plain view of the
probation officer.

The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
by a law enforcement officer.

                                                    SPECIAL CONDITIONS


Pursuant to thefactors in 18 U.S.C. §3553(a) and 18 U.S.C. §3583(d), thefollowing special conditions
are ordered. While the Court imposes special conditions,pursuant to 18 U.S.C.§3603(10), the probation
officer shallperform any other duty that the Court may designate. The Court directs the probation officer
to administer, monitor, and use all suitable methods consistent with the conditions specified by the Court
and 18 U.S.C. § 3603 to aid persons on probation/supervised release. Although the probation officer
administers the special conditions,final authority over all conditions rests with the Court.

The defendant shall participate in treatment for narcotic addiction, drug dependence, or alcohol
dependence, which includes urinalysis and/or other drug detection measures and which may require
residence and/or participation in a residential treatment facility, or residential reentry center (halfway
house). The number of drug tests shall not exceed 52 tests in a one-year period. Any participation will
require complete abstinence from all alcoholic beverages and any other substances for the purpose of
intoxication. The defendant shall pay for the costs associated with services rendered, based on a Court
approved sliding fee scale and the defendant's ability to pay. The defendeint's financial obligation shall
never exceed the total cost of services rendered. The Court directs the probation officer to approve the
treatment provider and, in consultation with a licensed practitioner, the frequency and duration of
counseling sessions, and the duration of treatment, as well as monitor the defendant's participation, and
assist in the collection ofthe defendant's copayment.

The defendant's person, residence, real property, place of business, vehicle, and any other property under
the defendant's control is subject to a search, conducted by any United States Probation Officer and other
such law enforcement personnel as the probation officer may deem advisable and at the direction of the
United States Probation Officer, at a reasonable time and in a reasonable manner, based upon reasonable
suspicion of contraband or evidence of a violation of a condition of release, without a warrant. Failure to
submit to such a search may be grounds for revocation. The defendant shall inform any other residents
that the premises and other property under the defendant's control may be subject to a search pursuant to
this condition.


The defendant shall not knowingly visit or remain at places where controlled substances are illegally sold,
used, distributed, or administered.

The defendant shall work regularly at a lawful occupation unless excused by the probation officer for
schooling, training, or other acceptable reasons.




U.S. Probation Office Use Only
AO 245D(SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                                          Judgment Page 6 of6
DEFENDANT:Eddie O. Allen, III
CASE NUMBER: 1 l-cr-40029-JPG-l



A U.S. Probation Officer has read and explained the conditions ordered by the Court and has provided me with a complete
copy ofthis Judgment. Further information regarding the conditions imposed by the Court can be obtained from the probation
officer upon request.

Upon a finding of a violation of a condition(s) of probation or supervised release, I understand that the court may(1)revoke
supervision,(2)extend the term ofsupervision, and/or(3) modify the conditions ofsupervision.


Defendant's Signature                                                          Date


U.S. Probation Officer                                                         Date
